
	
		II
		110th CONGRESS
		2d Session
		S. 2727
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2008
			Mr. Inhofe (for himself,
			 Mr. Cochran, Mr. Wicker, Mr.
			 Shelby, and Mr. Domenici)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a temporary moratorium on enforcement of the cap amount on payments
		  for hospice care under the Medicare program, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preserving Access to Hospice
			 (PATH) Act of 2008.
		2.Temporary
			 moratorium of enforcement of hospice cap amountSection 1814(i)(2) of the Social Security
			 Act (42 U.S.C. 1395f(i)(2)) is amended—
			(1)in subparagraph
			 (A), by striking The amount and inserting Subject to
			 subparagraph (E), the amount; and
			(2)by adding at the
			 end the following new subparagraph:
				
					(E)During the period
				beginning on November 1, 2005 and ending on October 31, 2008, the payment
				limitation under subparagraph (A) shall not apply with respect to hospice care
				provided by (or under arrangements made by) a hospice program during such
				period. In the case where a hospice program has made any payments to the
				program under this part as of the date of enactment of this subparagraph that
				were not required to be made as a result of the preceding sentence, the
				Secretary shall not be required to reimburse the hospice program for the amount
				of such
				payments.
					.
			3.MedPAC study and
			 report on hospice care
			(a)StudyThe
			 Medicare Payment Advisory Commission shall conduct a study on—
				(1)the
			 resource-effectiveness and quality of hospice care as a substitute benefit for
			 other acute care alternatives under the Medicare program under title XVIII of
			 the Social Security Act;
				(2)the optimal
			 median and average length of stay in hospice care under the Medicare
			 program;
				(3)the reasons for
			 persistently low median and average length of stay in hospice care under the
			 Medicare program, and regional variations in timely access to hospice care
			 under such program; and
				(4)the desirability
			 of requiring a national coverage determination (as defined in section
			 1869(f)(1)(B) of the Social Security Act (42 U.S.C. 1395ff(f)(1)(B)) in
			 determining eligibility for hospice care under the Medicare program.
				(b)ReportNot
			 later than 12 months after the date of enactment of this Act, the Commission
			 shall submit a report on the study conducted under subsection (a), together
			 with recommendations for such legislation or administrative action as the
			 Commission determines appropriate.
			(c)Hospice care
			 definedIn this section, the term “hospice care” has the meaning
			 given such term in section 1861(dd) of the Social Security Act (42 U.S.C.
			 1395x(dd)).
			
